ACCEPTED
                                                                                         03-14-00117-CV
                                                                                                4916050
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    4/16/2015 1:03:16 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK

                               NO. 03-14-00117-CV

NASH JESUS GONZALES and    §                   IN THE COURT OF    FILED IN
                                                                APPEALS
                                                            3rd COURT OF APPEALS
GONZALES & GONZALES, P.C., §                                     AUSTIN, TEXAS
    Appellants             §                                  4/16/2015 1:03:16 PM
v.                                    §        THIRD   JUDICIAL JEFFREY
                                                                 DISTRICT D. KYLE
                                                                      Clerk
                                      §
MARISSA ANN GONZALES                  §
    Appellee                          §        AUSTIN, TEXAS

     APPELLEE'S UNOPPOSED MOTION TO SEAL APPELLEE'S BRIEF

TO THE HONORABLE COURT:

      COMES NOW Appellee Marissa Ann Gonzales, and files her Unopposed

Motion to Seal Appellee's Brief and respectfully shows the Court as follows:

                                          I.
                     MOTION FOR A COPY OF THE RECORD

      By order dated September 15, 2011, the trial court ordered the clerk's record

and reporter's record in this case to be sealed. In order to obtain a copy of the

clerk's record and the reporter's record, Appellee was required to file a motion

with this Court. On February 6, 2015, Appellee filed her Unopposed Motion to

Obtain a Copy of the Record.

      By letter dated February 9, 2015, the Court of Appeals ordered that

Appellee's motion was granted in part. As requested, the Clerk was ordered to

provide a copy of the record to Appellee. However, regarding Appellee's request

to "cite to and/or include portions of the clerk's record and reporter's record in

                                                                               Page 1
Appellee's Brief and in the Appendix" the Court granted Appellee's request

subject to Appellee's preservation of the confidentiality contemplated by the

sealing order and Rule 9.2(c)(3) ofthe Texas Rules of Appellate Procedure.

      Appellee's Brief cites to, quotes from and contains information and records

in its Appendix that are sensitive and confidential as contemplated by the sealing

order. Therefore, in compliance with the Court's letter dated February 9, 2015 and

in order to preserve the trial court's sealing order dated September 15, 2011,

Appellee respectfully requests that the Court order Appellee's Brief be sealed.

Appellee's Brief is due on Friday, April17, 2015.

                                         II.
                            CONCLUSION AND PRAYER

      For the reasons discussed above, Appellee Marissa Ann Gonzales

respectfully requests that the Court grant her Motion to Seal Appellee's Brief and

order that Appellee's Brief be sealed.

                                Respectfully submitted,

                                SAVRICK, SCHUMANN, JOHNSON, MCGARR,
                                KAMINSKI & SHIRLEY, LLP



                                     ilson Shirley II
                                    e Bar No. 00795647
                                Jessica Marcoux Hall
                                State Bar No. 24046348
                                The Overlook at Gaines Ranch
                                4330 Gaines Ranch Loop, Suite 150
                                                                             Page2
                               Austin, Texas 78735
                               512-347-1604
                               512-347-1676 Facsimile
                               Email:      wilson@ssjmlaw.com
                               Email:      jessica@ssjmlaw.com

                               ATTORNEYS FOR APPELLEE

                     CERTIFICATE OF CONFERENCE

       I certify that I conferred with Thomas Cowart, counsel for Appellants, by
email on April 16, 2015, and he indicated he does not oppose the relief requested
in this motion.




                        CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this Motion for Substitution of
Counsel has been served on the following via the Efile system on this 16th day of
April, 2015:

      Thomas B. Cowart,                           Via email: tom@tcowart. com
      WASOFF & COWART, PLLC
      100 North Central Expressway, Suite 901
      Richardson, Texas 75080




                                                                           Page 3